Citation Nr: 0724042	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for left knee synovitis.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative joint disease of the right knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
low back syndrome with multi-level osteoarthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from January to August 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the issues on appeal.  The veteran 
testified before the undersigned at the RO in June 2007.  At 
his hearing, the veteran testified that he could no longer 
work due to service-connected disabilities.  This is 
interpreted as a claim for a total rating based on individual 
unemployability due to service-connected disabilities and is 
referred to the RO for appropriate action.

In July 2007, the undersigned Veterans Law Judge granted the 
motion made at the hearing to advance this appeal on the 
Board's docket.  

The issue of the evaluation of the veteran's low back 
syndrome with multi-level osteoarthritis of the lumbosacral 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if additional action on his part is needed. 




FINDINGS OF FACT

1.  The veteran's left knee synovitis is manifested by slight 
limitation of flexion and chronic pain resulting in 
additional functional loss.

2.  The veteran's right knee degenerative joint disease is 
manifested by extension limited to 10 degrees, slight 
limitation of flexion, and chronic pain resulting in 
additional functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, and 
no higher, for synovitis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5020, 5260, 5261 (2006).

2.  The criteria for a disability rating greater than 20 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, however, the primary concern is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that  
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  See 38 C.F.R. § 4.45.  

The veteran essentially contends that his knee disabilities 
are more severe than currently evaluated.  At his hearing 
before the undersigned in June 2007, the veteran testified 
that he took over the counter medicine for his pain and that 
he could no longer work or drive due to service-connected 
disabilities.  He had stopped working as a self-employed 
mechanic about 15 years before.  He used a cane and a brace 
and/or Ace bandage for his knees as needed.  He felt that his 
pain had made him irritable.  He compared his right knee pain 
to a toothache that had once been severe and was now mild.  
He could not kneel.  He said that in the past, 2 or 3 years 
before, the right knee had locked up on him a few times.  He 
testified that the left knee was like a mild toothache.  He 
could not stand as long as he would like to, secondary to his 
disabilities, but this varied from day to day.  His knees 
also pained him in his sleep, and he slept with a cushion 
between them.


Left Knee Synovitis

The veteran's left knee synovitis is rated under Diagnostic 
Code 5020 for synovitis, which is rated analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The general rating criteria 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees.  A 20 percent 
disability rating is assigned for extension limited to 15 
degrees.  A 30 percent disability rating is assigned for 
extension limited to 20 degrees.  See 38 C.F.R. § 4.71a.

The veteran most recently underwent a VA examination in May 
2005.  At that time, the veteran's left knee had a range of 
motion to 0 degrees extension and to 130 degrees flexion.  
The examiner further noted that testing for instability was 
negative.  Repetitive range of motion testing of the 
bilateral lower extremities produced pain, weakness, fatigue, 
and lack of endurance following repetitive motion x5 as per 
the veteran.  There was no atrophy, no effusion, and no 
erythema.  Strength was 5/5 on the left.  Mild osteoarthritis 
of the left knee was diagnosed.   

A May 2004 VA examination found a range of motion for the 
veteran's left knee of 0 to 130 degrees without crepitus.  
Similarly, instability tests were negative.  The impression 
was left knee pain of mild osteoarthritis.  

October 2003 VA examination showed the left knee to have a 
range of motion from 0 to 134 degrees, with mild pain at the 
end of flexion.  It was indicated that [range of motion] was 
not additionally limited by pain, fatigue, or weakness, but 
that the pain was increased, as noted (by the end of 
flexion).  There was retropatellar tenderness on the left.  
Lachman and McMurray's tests were negative.  There was no 
instability.  The diagnosis was left knee synovitis.  

The veteran's private physicians and chiropractor, Dr. G., 
Dr. Y., Dr. F., and Dr. D.S., have submitted letters and 
records dated from March 2003 to May 2007.  For the most 
part, this data addresses the veteran's back or right knee, 
but in a few cases indicate left knee pain, limited range of 
motion, or instability.  However, most recently, when they 
have reported specific findings such as range of motion, 
these have been similar to VA findings.  For example, Dr. Y 
indicated in May 2007 that extension was less than 5 degrees.

The veteran's left knee range of motion is clearly not 
compensable under Diagnostic Codes 5260 or 5261.  Indeed, the 
veteran's left knee range of motion can only be compensated, 
at 10 percent disabling, under Diagnostic Code 5003, which 
requires a finding of at least some limitation of motion.  

Complaints of painful motion are consistent throughout past 
medical records, and indeed painful joints have been labeled 
by examiners as the veteran's principal manifestation of his 
conditions.  See 38 C.F.R. § 4.59.  As such, the Board will 
allow an additional 10 percent for pain, weakness, 
fatigability, and lack of endurance on repeated range of 
motion.  This is to accord the veteran the benefit of the 
doubt under 38 U.S.C.A. § 5107.  

The Board finds no basis on which to grant a higher rating 
beyond the 20 percent allowed here.  As noted above, the 
functional loss he experiences is objectively mild, at best, 
despite his complaints, since there is no muscle atrophy or 
decreased strength, which indicates he retains the ability to 
use the left knee in a somewhat normal fashion.

No separate or higher (than 20 percent) rating under a 
different diagnostic code can be applied.  The Board notes 
that there are other Diagnostic Codes relating to knee 
disorders, such as Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5257 (instability of the knee), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic), Diagnostic Code 5262 (impairment of the tibia 
and fibula) and Diagnostic Code 5263 (for genu recurvatum).  

The veteran's left knee disability is not manifested by 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum.  The 
Board has considered whether it may rate the knee based on 
instability, but finds that the weight of the evidence is 
against any objective finding of instability, given the three 
VA examinations that found no instability based on objective 
tests.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his knee, albeit with some limitation due to pain, so it is 
clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
higher rating than 20 percent for the veteran's left knee 
disability. 


Right Knee Degenerative Joint Disease 

The veteran's right knee degenerative joint disease is rated 
for degenerative arthritis under Diagnostic Code 5003.  As 
noted, degenerative arthritis, when established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

The veteran most recently underwent a VA examination in May 
2005.  At that time, the veteran's right knee had a range of 
motion to 10 degrees extension and to 95 degrees flexion.  
The examiner further noted that testing for instability was 
negative.  As noted, repetitive range of motion testing of 
the bilateral lower extremities produced pain, weakness, 
fatigue, and lack of endurance following repetitive motion x5 
as per the veteran.  There was no atrophy, no effusion, and 
no erythema.  Strength was 4/5 on the right.  Right 
chondromalacia patella, consistent with history of prior 
patella fracture, with joint space intact on X-ray, was 
diagnosed.   

VA examination in May 2004 showed that the right knee lacked 
10 degrees of extension and flexion was to 95 degrees with 
crepitus.  There was extreme guarding of the right knee on 
range of motion and it was said that range of motion was 
severely limited by pain.  Fatigue, weakness, and lack of 
endurance after repetitive use were not evaluated because of 
extreme guarding.  It was said that the major impact of this 
disability appeared to be pain.  Instability tests were 
negative.  Gait was slightly antalgic.  

An October 2003 VA examination found that the veteran's right 
knee lacked 10 degrees of extension and flexed to 90 degrees.  
There was no instability.  Pain was severe on the right, and 
there was right knee anterior tenderness.  Pain was increased 
[apparently by range of motion testing], but range of motion 
was not additionally limited by pain, or fatigability, or 
weakness, but there was mild right knee weakness.  The knee 
was mildly edematous but there was no effusion.  The 
impression was right knee injury.  

The veteran's private physicians and chiropractor, Dr. G., 
Dr. Y., Dr. F., and Dr. D.S., have indicated over a period 
from March 2003 to May 2007 that the veteran has right knee 
tenderness, pain, derangement, severely limited and painful 
range of motion, poor function, instability and edema.  
However, most recently, when they have reported specific 
findings such as range of motion, these have been similar to 
VA findings.  For example, Dr. Y indicated in May 2007 that 
extension was less than 5 degrees.

The veteran's right knee flexion is clearly not compensable 
under Diagnostic Code 5260.  However, under Diagnostic Code 
5261, a 10 percent rating is allowable to him based on 
extension to only 10 degrees shown on VA examination on three 
occasions.  It is noted that if VA relied on the private 
record of extension to less than 5 degrees, then this would 
not be allowed under Diagnostic Code 5261.

Complaints of painful motion are consistent throughout past 
medical records, and indeed painful joints have been labeled 
by examiners as the veteran's principal manifestation of his 
conditions.  See 38 C.F.R. § 4.59.  As such, the Board, like 
the RO, continues to allow an additional 10 percent for pain, 
weakness, fatigability, and lack of endurance on repeated 
range of motion.  

The Board finds no basis on which to grant a higher rating 
beyond the 20 percent rating continued here.  The disability 
picture most nearly approximates limited extension with 
increased pain on repeated range of motion tests, as well as 
increased weakness, fatigability, and lack of endurance, as 
shown on May 2005 VA examination.  38 C.F.R. § 4.7.  To 
warrant a higher or additional rating, either instability or 
subluxation or significantly worse limitation of motion must 
be shown or approximated.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261.  That not being the case, 
the preponderance of the evidence is against the claim and it 
must be denied.  38 U.S.C.A. § 5107.  The Board recognizes 
that historically, greater symptoms have generally been 
reported for the right knee than the left.  However, as the 
most current VA and private medical records appear to have 
similar findings for the two knees, and the allowance, above, 
as to the left knee was based on the benefit of the doubt; 
the result is that the two knees will be rated identically.  
Id.  

No separate or higher (than 20 percent) rating under a 
different diagnostic code can be applied.  The Board notes 
that there are other Diagnostic Codes relating to knee 
disorders, such as Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5257 (instability of the knee), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic), Diagnostic Code 5262 (impairment of the tibia 
and fibula) and Diagnostic Code 5263 (for genu recurvatum).  

The veteran's right knee disability is not manifested by 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum.  The 
Board has considered whether it may rate the knee based on 
instability, but finds that the weight of the evidence is 
against any objective finding of instability, given the three 
VA examinations that found no instability based on objective 
tests.  As noted above, the veteran is able to move his right 
knee, albeit with some limitation due to pain, so it is 
clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
higher rating than 20 percent for the veteran's right knee 
disability. 


Consideration of Extraschedular Rating

The Board has considered whether the veteran's claims should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, the schedular evaluations are 
adequate, as higher schedular ratings are available should 
the disabilities at issue increase in severity.
 

Veterans Claims Assistance Act of 2000

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally, the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  In June 2006, 
additional VCAA notice was provided regarding disability 
ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was also accorded VA examinations in October 
2003, May 2004, and May 2005.  38 C.F.R. § 3.159(c)(4).  It 
is recognized that the October 2003 VA examination was 
performed before the claim for increase at issue, but because 
it was performed less than one year before, the findings on 
that examination are relevant to this appeal.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); see also See Sanders v. Nicholson, (No. 06-
7001) (Fed. Cir. May 16, 2007) (requiring VA to presume 
errors in VCAA notice to be prejudicial to appellant, and 
shifting burden to VA to demonstrate error was not 
prejudicial).   


ORDER

A disability rating of 20 percent, and no higher, for left 
knee synovitis is allowed, subject to law and regulation 
pertinent to the disbursement of monetary funds.

A disability rating in excess of 20 percent for degenerative 
joint disease of the right knee is denied.  


REMAND

Regarding the veteran's claim for a rating in excess of 10 
percent for low back syndrome, with mild multi-level 
osteoarthritis, lumbosacral spine, it is not clear whether 
the veteran's degenerative disc disease and spinal stenosis 
are service-connected as part of that disability.  Secondly, 
there appears to be a conflict in the VA medical evidence as 
to whether radiculopathy is shown.  An April 2005 VA 
examination for peripheral nerves resulted in a diagnosis of 
right lumbosacral radiculopathy but a May 2005 VA examination 
of the spine indicated that objective evidence of 
radiculopathy could not be substantiated on physical 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should formally determine 
whether, and if so, how degenerative disc 
disease and spinal stenosis are related 
to low back syndrome with multi-level 
osteoarthritis of the lumbosacral spine.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for low back 
syndrome with multi-level osteoarthritis 
of the lumbosacral spine since these 
records were last solicited in May 2004.  
After securing the necessary release, the 
RO should obtain these records.

3.  If indicated by the action in 1., 
above, the veteran should be afforded an 
appropriate VA examination to reconcile 
whether the veteran has radiculopathy and 
if so, then is it as likely as not (50 
percent or greater probability) that 
radiculopathy is secondary to low back 
syndrome with multi-level osteoarthritis 
of the lumbosacral spine.  A rationale 
should be provided for all opinions 
offered.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.   

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
If appropriate, the criteria pertinent to 
evaluating degenerative disc disease and 
spinal stenosis should be included in the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


